DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 14, 27 recites the quantitative information being estimated by inputting, to a learning model, two or more pieces of spectral information selected from a plurality of pieces of spectral information on a sample containing the test substance and a foreign substance [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, 14, 27, Claim(s) 2-13, 15-26 recite(s) wherein the spectral information is selected based on a wavelength used for measuring a spectrum.  wherein the selected spectral information is more in number than a kind of the test substance.  wherein the spectral information comprises at least one selected from a group consisting of a chromatogram, a photoelectron spectrum, an infrared absorption spectrum, a nuclear magnetic resonance spectrum, a fluorescence spectrum, a fluorescent X-ray spectrum, an ultraviolet-visible absorption spectrum, a Raman spectrum, an atomic absorption spectrum, a frame emission spectrum, an emission spectrum, an X-ray absorption spectrum, an X-ray diffraction spectrum, a paramagnetic resonance absorption spectrum, an electron spin resonance spectrum, and a thermal-analysis spectrum.  further comprising: an analyzing unit configured to analyze the sample to acquire a plurality of pieces - 27 -10203736US01 of spectral information on the sample.  wherein the analyzing unit uses at least one selected from a group consisting of chromatography, capillary electrophoresis, photoelectric spectroscopy, infrared absorption spectroscopy, nuclear magnetic resonance spectroscopy, fluorescent spectroscopy, fluorescent X-ray spectroscopy, visible-ultraviolet absorption spectroscopy, Raman spectroscopy, an atomic absorption method, frame emission spectroscopy, emission spectroscopy, X-ray absorption spectroscopy, an X-ray diffraction method, electron spin resonance spectroscopy, and a thermo-analytical method.  wherein the learning model is a learning model learned using, as training data, a plurality of sets of learning spectral information generated based on the selected spectral information and quantitative information on the test substance specified based on the selected spectral information.  the learning spectral information is generated using the selected spectral information and a random noise.  wherein the random noise comprises a waveform obtained by a combination of a plurality of Gaussian functions.  wherein the quantitative information comprises at least one selected from a group consisting of an amount of the test substance in the sample, a concentration of the test substance in the sample, presence or absence of the test substance in the sample, a ratio of the concentration or the amount of the test substance in the sample to a standard amount of the test substance, and a proportion of the concentration or the amount of the test substance in the sample [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
Independent Claim 28 recites the quantitative information being estimated by inputting, to a learning model, two or more pieces of spectral information selected from a plurality of pieces of spectral information on a sample containing the test substance and a foreign substance, wherein the learning model is a learning model learned by associating learning spectral information generated from simple test substance spectral information selected based on the selected spectral information on the sample with quantitative information specified from the selected single test substance spectral information [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. an acquisition unit configured to);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquire quantitative information on a test substance); or
wherein the test substance comprises at least one selected from a group consisting of protein, deoxyribonucleic acid (DNA), virus, fungi, water-soluble vitamins, fat-soluble vitamins, organic acids, fatty acids, amino acids, sugars, agricultural chemicals, and environmental hormones.  wherein the test substance comprises organic acids.  wherein the organic acids comprise a vanillyl mandelic acid and creatinine). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-11, 14-24, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUJITA ET AL. (US 2021/0319364) (hereinafter “FUJITA”).

With respect to Claims 1, 14, 27, FUJITA teaches:
an acquisition unit configured to acquire quantitative information on a test substance, the quantitative information being estimated by inputting, to a learning model, two or more pieces of spectral information selected from a plurality of pieces of spectral information on a sample containing the test substance and a foreign substance (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 2, 15, FUJITA teaches:
wherein 
the spectral information is selected based on a wavelength used for measuring a spectrum (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 3, 16, FUJITA teaches:
wherein 
See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 4, 17, FUJITA teaches:
wherein 
the spectral information comprises at least one selected from a group consisting of a chromatogram, a photoelectron spectrum, an infrared absorption spectrum, a nuclear magnetic resonance spectrum, a fluorescence spectrum, a fluorescent X-ray spectrum, an ultraviolet-visible absorption spectrum, a Raman spectrum, an atomic absorption spectrum, a frame emission spectrum, an emission spectrum, an X-ray absorption spectrum, an X-ray diffraction spectrum, a paramagnetic resonance absorption spectrum, an electron spin resonance spectrum, and a thermal-analysis spectrum (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 5, 18, FUJITA teaches:
further comprising: 
an analyzing unit configured to analyze the sample to acquire a plurality of pieces - 27 -10203736US01 of spectral information on the sample (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 6, 19, FUJITA teaches:
wherein 
the analyzing unit uses at least one selected from a group consisting of chromatography, capillary electrophoresis, photoelectric spectroscopy, infrared absorption spectroscopy, nuclear magnetic resonance spectroscopy, fluorescent spectroscopy, fluorescent X-ray spectroscopy, visible-ultraviolet absorption spectroscopy, Raman spectroscopy, an atomic absorption method, frame emission spectroscopy, emission spectroscopy, X-ray absorption spectroscopy, an X-ray diffraction method, electron spin resonance spectroscopy, and a thermo-analytical method (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 7, 20, FUJITA teaches:
wherein 
the learning model is a learning model learned using, as training data, a plurality of sets of learning spectral information generated based on the selected spectral information and quantitative information on the test substance specified based on the selected spectral information (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 8, 21, FUJITA teaches:
wherein 
the learning spectral information is generated using the selected spectral information and a random noise (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 9, 22, FUJITA teaches:
wherein 
the random noise comprises a waveform obtained by a combination of a plurality of Gaussian functions (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claims 10, 23, FUJITA teaches:
wherein 
the test substance comprises at least one selected from a group consisting of protein, deoxyribonucleic acid (DNA), virus, fungi, water-soluble vitamins, fat-soluble vitamins, organic acids, fatty acids, amino acids, sugars, agricultural chemicals, and environmental hormones (See Para 0098 protein).  

With respect to Claims 13, 26, FUJITA teaches:

the quantitative information comprises at least one selected from a group consisting of an amount of the test substance in the sample, a concentration of the test substance in the sample, presence or absence of the test substance in the sample, a ratio of the concentration or the amount of the test substance in the sample to a standard amount of the test substance, and a proportion of the concentration or the amount of the test substance in the sample (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).  

With respect to Claim 28, FUJITA teaches:
an acquisition unit configured to acquire quantitative information on a test substance, the quantitative information being estimated by inputting, to a learning model, two or more pieces of spectral information selected from a plurality of pieces of spectral information on a sample containing the test substance and a foreign substance (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14), 
wherein 
the learning model is a learning model learned by associating learning spectral information generated from simple test substance spectral information selected based on the selected spectral information on the sample with quantitative information specified from the selected single test substance spectral information (See Fig. 1 a configuration diagram of a main part of an analysis system that combines a control and processing device, which is one examine of a data analyzing device…a gas chromatograph mass spectrometer; See Fig. 2 a data analyzing method; See Figs. 1-14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 24, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUJITA ET AL. (US 2021/0319364) (hereinafter “FUJITA”) in view of FRYAR-WILLIAMS ET AL. (US 2020/0049722) (hereinafter “FRYAR-WILLIAMS”).

With respect to Claims 11, 24, FUJITA teaches all the limitations of the parent claims. 
However FUJITA is silent to the language of:
wherein the test substance comprises organic acids.
FRYAR-WILLIAMS further teaches:

the test substance comprises organic acids (See Para 0020, 0162, etc. vanillyl-mandelic acid; See Para 0142, etc. creatinine).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify FUJITA to include wherein the test substance comprises organic acids.
One of ordinary skill in the art would have been motivated to modify FUJITA because it would be beneficial to diagnose, prognose and treat health issues.

With respect to Claims 12, 25, FRYAR-WILLIAMS further teaches:
wherein 
the organic acids comprise a vanillyl mandelic acid and creatinine (See Para 0020, 0162, etc. vanillyl-mandelic acid; See Para 0142, etc. creatinine).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify FUJITA to include wherein the organic acids comprise a vanillyl mandelic acid and creatinine.
One of ordinary skill in the art would have been motivated to modify FUJITA because it would be beneficial to diagnose, prognose and treat health issues.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OSOEKAWA ET AL. (US 2020/0279408) teaches WAVEFORM ANALYZER;
SHIMADA ET AL. (US 2014/0183353) teaches ANALYSIS DEVICE, ANALYSIS METHOD, AND STORAGE MEDIUM;
OTSUKA (US 11,022,537) teaches INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND INFORMATION PROCESSING SYSTEM;
WRIGHT (US 2012/0089344) teaches METHODS OF AUTOMATED SPECTRAL PEAK DETECTION AND QUANTIFICATION HAVING LEARNING MODE;
SENYARD ET AL. (US 2009/0018804) teaches MODELLING A PHENOMENON THAT HAS SPECTRAL DATA;
WATANABE ET AL. (US 2021/0201140) teaches WSAMPLE ANALYSIS APPARATUS AND SAMPLE ANALYSIS PROGRAM;
OSOEKAWA ET AL. (US 2020/0292509) teaches WAVEFROM ANALYZER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864